Citation Nr: 0729101	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  01-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for herpes zoster 
Ramsay Hunt syndrome, including as secondary to anxiety with 
posttraumatic stress disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).

3.  Whether new and material evidence had been received to 
reopen a claim seeking service connection for 
spondylolisthesis and spondylosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1970.  He died on July [redacted], 2007.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Pittsburg Regional Office (RO) 
of the Department of Veterans Affairs (VA).  On July 23, 
2007, the Board remanded the issues of service connection for 
herpes zoster Ramsay Hunt Syndrome, including as secondary to 
anxiety with posttraumatic stress disorder; entitlement to 
TDIU; and whether new and material evidence had been received 
to reopen a claim seeking service connection for 
spondylolisthesis and spondylosis for further development.  
The Board has issued a separate decision vacating the July 
23, 2007 Board remand.


FINDINGS OF FACT

In July 2007, the Board was notified that the veteran had 
died in April 2007 during the pendency of the appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


